Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 03/25/2021 and interview summary dtd. 06/25/2021.
Claims 1 – 11 had been cancelled.
Claims 12 – 22 presented for the examination.
Claims 12 – 21 are allowed with the examiner’s amendment as follow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ursula B. Day [reg# 47,296] on 06/25/2021.
The application has been amended as follows:
Please amend the claims 12 – 13, 16 and 22 as below:
In the claim 12:
Replace the claim 12 with ------12.	A multicore processor comprising, a plurality of processor elements, where at least one processor core, an internal memory, a switching network and a level shifter for dynamically adjusting a supply voltage and a clock frequency are arranged in a voltage-variable region in one of the processor elements, wherein a local queue memory is arranged in the voltage variable region of 
wherein a fill level F is determined from the number of events to be processed that are stored in the internal queue memory, and a first threshold value Fth1 and a second threshold value Fth2 are determined, with Fth1 < Fth2 , that when F < Fth1 , the supply voltage U1  and the clock frequency f1 are set for the subsequent cycle, that when Fth1 <F < Fth2, the supply voltage U2 and the clock frequency f2 are set for the subsequent cycle and that when Fth2 < F, the supply voltage U3 and the clock frequency f3 are set for the subsequent cycle, wherein U1 < U2 < U3 and f1 < f2 < f3.--------------
In the claim 13:
Please replace the claim 13, with ------- 13.	 The multicore processor according to claim 12, wherein an internal supply voltage frequency control arrangement controlled by an associated processor core is arranged in each processor element.-----------------
In the claim 16:
Please replace the claim 16 with ------- 16. (New) A method for dynamically adjusting a supply voltage and a clock frequency in a multicore processor having a plurality of processor elements, comprising, 
selecting a required supply voltage U for a processor element from a number of provided supply voltages U1, , U2, ... Ux, and selecting a required clock frequency f from a number of provided clock frequencies f1, f2 ... fy for a processing cycle of a number of events by a processor core, 

wherein a fill level F is determined from the number of events to be processed that are stored in the internal queue memory, and a first threshold value Fth1 and a second threshold value Fth2 are determined, with Fth1 < Fth2 , that when F < Fth1 , the supply voltage U1  and the clock frequency f1 are set for the subsequent cycle, that when Fth1 <F < Fth2, the supply voltage U2 and the clock frequency f2 are set for the subsequent cycle and that when Fth2 < F, the supply voltage U3 and the clock frequency f3 are set for the subsequent cycle, wherein U1 < U2 < U3 and f1 < f2 < f3.------------------------
In the claim 22: 
Please cancel the claim 22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art on record [cited in PTOL-892 in previous OA]are: (i) Sauer et al., US 20070113113 A1 --- teaches controlling processing power of processing element based on the fill level signal;  (ii) Yoon et al., US 20180181183 A1 -----performing dynamic voltage and frequency scaling (DVFS) operations using calculated load on core; (iii) Baum et al., US 20090327656 A1 ---dynamically adjusting processor performance including establishing operating characteristics corresponding to efficiency metric and determining efficiency 
The independent claims 12 and 16 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “a fill level F is determined from the number of events to be processed that are stored in the internal queue memory, and a first threshold value Fth1 and a second threshold value Fth2 are determined, with Fth1 < Fth2 , that when F < Fth1 , the supply voltage U1  and the clock frequency f1 are set for the subsequent cycle, that when Fth1 <F < Fth2, the supply voltage U2 and the clock frequency f2 are set for the subsequent cycle and that when Fth2 < F, the supply voltage U3 and the clock frequency f3 are set for the subsequent cycle, wherein U1 < U2 < U3 and f1 < f2 < f3” as described in claimed invention. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claims 12 and 16 with proper motivation at or before the time it was effectively filed. Claims 13 – 15, and 16 – 21 depend from claims 12, and 16 respectively, and likewise are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITIN C PATEL/Primary Examiner, Art Unit 2186